G-orsline, J.
There are various errors assigned by the counsel for the plaintiff in error, but they all, except the last, are to instructions given by the court to the jury, or for refusal to instruct as requested. The last error assigned is for overruling the motion fór a new trial. As these different causes, assigned as errors, have not been properly *71presented by a bill of exceptions, signed and sealed by the judge before whom the cause was tried, they become no part of the record, and cannot be considered in this court. In Thompson v. Riggs, 5 Wall. 663, which is a case very símil a,r to this, the whole doctrine in regard to bills of exceptions is very clearly and forcibly stated. As it is presumed, prima facie, that the judgment is correct, it must be affirmed.

Affirmed.